

117 S795 IS: Emmett Till and Mamie Till-Mobley and Roberts Temple National Historic Site Act
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 795IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Ms. Duckworth (for herself, Mr. Durbin, Mr. Booker, Mr. Wicker, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Emmett Till and Mamie Till-Mobley and Roberts Temple National Historic Site in the State of Illinois, and for other purposes.1.Short titleThis Act may be cited as the Emmett Till and Mamie Till-Mobley and Roberts Temple National Historic Site Act.2.DefinitionsIn this Act:(1)National Historic SiteThe term National Historic Site means the Emmett Till and Mamie Till-Mobley and Roberts Temple National Historic Site established by section 3(a). (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.3.Emmett Till and Mamie Till-Mobley and Roberts Temple National Historic Site(a)EstablishmentThere is established the Emmett Till and Mamie Till-Mobley and Roberts Temple National Historic Site in the State of Illinois as a unit of the National Park System.(b)PurposeThe purpose of the National Historic Site is to preserve, protect, and interpret for the benefit of present and future generations resources associated with—(1)the Great Migration;(2)the memorial service and funeral of Emmett Till;(3)the courage and activism of Mamie Till-Mobley; and (4)the civil rights movement.(c)Map; Boundaries(1)MapAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map of the National Historic Site.(2)Availability of mapThe map prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service. (3)BoundariesThe boundaries of the National Historic Site shall be the boundaries generally depicted on the map prepared under paragraph (1).(d)Acquisition authorityThe Secretary may acquire any land or interest in land located within the boundary of the National Historic Site by—(1)donation;(2)purchase from a willing seller with donated or appropriated funds; or(3)exchange.(e)Administration(1)In generalThe Secretary shall administer the National Historic Site in accordance with—(A)this Act; and(B)the laws generally applicable to units of the National Park System.(2)Management plan(A)Deadline for completionNot later than 3 years after the date on which funds are first made available to the Secretary for the preparation of a general management plan for the National Historic Site, the Secretary shall prepare a general management plan for the National Historic Site in accordance with section 100502 of title 54, United States Code.(B)InclusionThe general management plan prepared under subparagraph (A) shall identify, as appropriate, the roles and responsibilities of the National Park Service and any applicable management entity in administering and interpreting the National Historic Site and areas affiliated with the National Historic Site in a manner that does not interfere with existing operations and the continued use of existing facilities at the National Historic Site. (C)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the general management plan prepared under that subparagraph.